Spalding, J.
(concurring). I concur in the foregoing-opinion, except that I express no opinion as to service of a notice, by leaving a copy with the clerk of a hotel at which a party to be served resides, being personal service. Assuming that service of the notice *538in question might have been made in the same manner that personal service of a summons is authorized, and that leaving a copy with the clerk of the hotel at which the party resides, when he cannot conveniently be found, is personal service, no such service is shown in this case. The return fails to show that McKenzie could not conveniently be found, and the defect is fatal.
(125 N. W. 1059.)